Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed 10/04/2021. Claims 1-15 are pending and ready for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "thanks to the configuration information" in claim 1 is a relative term which renders the claim indefinite.  The term " thanks to the configuration information" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is not clear to the examiner what the applicant means thanks to the configuration information and how its related to the claimed limitations. 

Claims 2 - 10 fail to resolve the deficiencies of claim 1 and thus are rejected.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 2003/0065947 A1).

Regarding claim 1, Song discloses “A communication network” (see Song figure 7); “allowing at least one user device, based on to configuration information, to access communication services” (see Song figure 7 and ¶ 0110; a collection of cooperating devices that provides a common set of services); “the communication being a private communication or a communication within a multimedia group with which the user device is affiliated” (see Song figure 7 and ¶ 0111; group of personal devices that are organized around, and responsive to, at least one peer group name. For example, the peer group name may be associated with a roll call request.  The roll call request may be multicast over the network 12 to identify those members of the peer group 170 currently monitoring communications within the network 12.  Multicasting is a method of broadcasting to a selected audience.  An example of multicasting is a conference call in which selected telephones are interconnected on a common communication line); “the communication network comprising a plurality of servers” (See Song figure 7); “wherein each server of the plurality of servers to which the user device is authorised to access comprises the configuration information of the user device” (see Song ¶ 0009, ¶ 0050, ¶ 0065).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Song further discloses “wherein at least two servers of the plurality of servers share a multicast signalling session”; (see Song ¶ 0125 - ¶ 0127).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, Song further discloses “wherein the signalling 15session is configured in each server that shares the signalling session”; (see Song ¶ 0127 - ¶ 0128).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, Song further discloses “wherein each server is configured to join the signalling session as soon as a first user device has registered with it”; (see Song ¶ 0059, ¶ 0124).

Regarding claim 5, claim 2 is incorporated as stated above.  In addition, Song further discloses “wherein each server is configured to join the signalling session and send the list of user devices that are registered with it when said server connects or reconnects to the communication network”; (see Song ¶ 0104, ¶ 0106).

Regarding claim 6, claim 5 is incorporated as stated above.  In addition, Song further discloses “wherein, each other server of the communication network is configured to respond by publishing the list of user devices that are registered with it”; (see Song ¶ 0114,  ¶ 0127).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Song further discloses “wherein each multimedia group comprises a multicast group session shared between the servers with which the user devices affiliated with the multimedia group are registered.”; (see Song ¶ 0125 - ¶ 0127).

Regarding claim 8, claim 7 is incorporated as stated above.  In addition, Song further discloses “wherein each server is configured to join a group session when one of the user devices registered with it is affiliated with the corresponding multimedia group”; (see Song ¶ 0125 - ¶ 0127).

Regarding claim 9, claim 7 is incorporated as stated above.  In addition, Song further discloses “wherein each server is configured to join the group session or sessions with which the user devices that are registered with it are affiliated, when said server connects or reconnects to the communication network”; (see Song ¶ 0125 - ¶ 0127).

Regarding claim 10, claim 7 is incorporated as stated above.  In addition, Song further discloses “wherein each server comprises a transmission management module.”; (see Song ¶ 0125 - ¶ 0127).

Claims 11 - 15 are the method claims corresponding to the communication network claims 1 - 10 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 10.  Claims 11 – 15 are rejected under the same rational as claims 1 - 10.

Response to Argument(s)
Applicant's argument(s) filed on October 04, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
Song fails to teaches or suggest a "allowing at least one user device, thanks to configuration information, to access communication services, the communication being a private communication or a communication within a multimedia group with which the user device is affiliated; the communication network comprising a plurality of servers; wherein each server of the plurality of servers to which the user device is authorised to access comprises the configuration information of the user device
In response. Examiner respectively disagrees. In the remarks, the applicant argued that The Office Action maps the registry servers 162, 164, 166 and 168 of Figure 7 of Song to the recited “plurality of servers” of claim 1. Applicant respectfully also argued that Song simply describes that “owners of personal devices may register each of the devices with the registry server, however, this is not a teaching that the owners of personal devices register with each registry server.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Based in the language of the argued limitation, configuration information of any device will be included in each server that such device has access to. That means, if the device has access to only one server, only one server will include the configuration information of the device. With that being said, Song (figure 7 and ¶ 0110) discloses a collection of cooperating devices that provides a common set of services. Also, Song disclose first registry server includes device records for each device linked (see ¶ 0086). Also, Song (¶ 0086) discloses fourth personal device is similarly registered with the second registry server 164 and is utilized by a second primary user; and similarly, the fifth and sixth personal devices 158, 160 are registered with the third and fourth registry servers 166, 168, respectively. Thus, the Song  meets the scope of the claimed limitation as currently presented. 

There is no teaching or suggestion by Song that each of its registry servers to which the user device is authorized to access comprises the configuration of the user device. No such disclosure exists in Song. Therefore, because Song does not disclose, teach or suggest each and every feature recited in claim 1, Song cannot anticipate claim 1.
IN response: b) Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Song (figure 7 and ¶ 0110) discloses a collection of cooperating devices that provides a common set of services. Also, Song disclose first registry server includes device records for each device linked (see ¶ 0086). Also, Song (¶ 0086) discloses fourth personal device is similarly registered with the second registry server 164 and is utilized by a second primary user; and similarly, the fifth and sixth personal devices 158, 160 are registered with the third and fourth registry servers 166, 168, respectively. Thus, the Song meets the scope of the claimed limitation as currently presented.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KHALED M KASSIM/Primary Examiner, Art Unit 2468